Citation Nr: 0024690	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
foot disorder.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.  

3.  Entitlement to an effective date earlier than October 23, 
1998 for the assignment of a 70 percent rating for the 
service-connected PTSD.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968 and from October 1969 to December 1981.  

These matters have come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

The Board remanded the case in March 1999 for additional 
development of the record.  

In the Introduction, the Board referred to the RO for the 
appropriate action the issues of service connection for 
respiratory and heart disorders as secondary to the nicotine 
dependence raised by the veteran.  In addition, the Board 
referred to the RO the issues of service connection for 
vision loss and disability due to Agent Orange exposure, 
including whether the veteran had submitted timely notices of 
disagreement with the denial of those claims.  As it does not 
appear that any action has been taken by the RO, those issues 
are again referred for the appropriate action.  



REMAND

Since the issuance of the Supplemental Statement of the Case 
in October 1999, the veteran has submitted additional 
evidence which has not considered by the RO. This evidence 
includes VA outpatient records, showing treatment for the 
service-connected PTSD in June 2000 with a notation by the 
examiner that the veteran was not able to work.  

The veteran is represented and has not waived his right to 
have that evidence initially considered by the RO.  Any 
pertinent evidence submitted by the appellant which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the appellant. 38 
C.F.R. § 20.1304(c) (1999).  Therefore, this case must be 
remanded to the RO for consideration of the additional 
evidence submitted by the veteran.  

With regard to the issue of service-connection for a 
bilateral foot disorder, the Board remanded this matter in 
March 1999, noting that the RO had not addressed whether the 
veteran had combat service.  The RO also was instructed to 
schedule a VA examination, to include an opinion by the 
examiner as to the likelihood that any current foot 
disability is related to disease or injury in service, as 
claimed by the veteran.  The Board indicated that the veteran 
should be requested to identify any treatment records 
pertaining to the claimed foot disability and all identified 
records should be obtained.  The RO was also requested to 
readjudicate the claim with consideration of the provisions 
of 38 U.S.C.A. § 1154(b) as discussed in Collette v. Brown, 
82 F.3d. 389, 392-93 (Fed. Cir. 1996).  

In April 1999, the veteran submitted a consent form for the 
release of records referable to private treatment received by 
his feet in 1994.  However, those records have not been 
requested or obtained.  

On VA examination in June 1999, the examiner noted that, 
clinically, the veteran had bilateral foot pain with the only 
focal findings being pain on palpation of the dorsal surface 
of the left foot.  The examiner indicated that the claims 
file was reviewed and noted that the veteran stated that he 
did not have any pain in his feet prior to the accident in 
service.  The examiner stated that there was no really 
significant neuromuscular deficits on examination except for 
mild pain on palpation over the dorsal surface of the left 
foot.  It was indicated that x-ray studies of the foot were 
unremarkable.  

Based on the report submitted, the examiner did not 
completely fulfill the directives of the March 1999 remand 
order.  Specifically, the examining physician failed to 
render the requested opinion as to the likelihood that the 
veteran has current foot disability due to disease or injury 
incurred in or aggravated by service.  The Board also notes 
that the RO has not addressed whether the veteran had combat 
service in compliance with the request in the Remand.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the veteran must be 
afforded another examination in order to determine the nature 
and etiology of the claimed bilateral foot disability.  The 
RO should readjudicate the claim with consideration of 
whether the veteran had combat service.  

Because the issue of an increased rating for PTSD is being 
remanded for further development, any determination of issue 
of entitlement to an earlier effective date for the 
assignment of a 70 percent rating for PTSD must be deferred 
pending completion of final action on the underlying question 
of service connection for PTSD.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

For the foregoing reasons, the Board finds that additional 
development is required, and case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
bilateral foot disorder since service.  
This should pertinent information 
referable to any treatment rendered at 
Century P & D from January to November 
1994, as previously identified.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should also obtain the records of 
Century P & D in Durham, NC, as 
identified by the veteran in April 1999.  
All records obtained must be associated 
with the claims file.

2.  Then, the RO should schedule the 
veteran for a special podiatry VA 
examination to determine the nature and 
likely etiology of the claimed foot 
disorder. All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should provide an opinion as 
to the likelihood that any current foot 
disability is related to disease or 
injury in service, as claimed by the 
veteran.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Then the RO should review the issues 
remaining on appeal.  The RO should again 
consider assigning separate evaluations 
for the disability associated with the 
PTSD and the disability associated with 
the nicotine dependence.  In reviewing 
the service connection issue, the RO 
should consider the provisions of 38 
U.S.C.A. § 1154(b) as discussed in 
Collette v. Brown, 82 F.3d 389, 392-93 
(Fed.Cir. 1996).  If the issues on appeal 
remain denied, the veteran and his 
representative should be furnished with 
an appropriate Supplemental Statement of 
the Case and be given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
action until he is further informed, but he may furnish 
additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


